Citation Nr: 0301031	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  01-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for residuals of a 
head injury.

3.  Entitlement to service connection for a right leg 
condition.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for a lumbar spine 
disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the RO 
that denied the veteran's claims.  The veteran entered a 
notice of disagreement in February 2001.  A statement of 
the case was issued in April 2001.  The veteran perfected 
his appeal in May 2001.  

In addition to the issues listed on the cover page of this 
decision, the appeal also included the issues of service 
connection for a hernia (granted during the pendency of 
the appeal) and for a left shoulder condition, a nose 
injury and a mouth injury (withdrawn by the veteran, in 
writing in June 2001).  


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate each of the claims on appeal has been 
accomplished.  

2.  There is no competent evidence or opinion establishing 
a medical relationship between any current bilateral 
hearing loss and service.  

3.  There is no competent evidence or opinion establishing 
a medical relationship between any current head injury 
residuals and service.  

4.  There is no competent evidence or opinion establishing 
a medical relationship between a current right leg 
condition and service

5.  There is no competent evidence or opinion that the 
veteran currently suffers from a right shoulder condition.  

6.  There is no competent evidence or opinion establishing 
a medical relationship between a current lumbar spine 
disorder and service.  

7.  There is no competent evidence or opinion that the 
veteran currently suffers from PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001, 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2002).

2.  The criteria for service connection for residuals of a 
head injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.159 
(2002).

3.  The criteria for service connection for a right leg 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.159 
(2002).

4.  The criteria for service connection for a right 
shoulder disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.159 (2002).

5.  The criteria for service connection for a lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.159 
(2002).

6.  The criteria for service connection for PTSD are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002)).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on each claim on appeal at this time, as all 
notification and development action needed to render a 
fair decision on each of the claims on appeal has been 
accomplished.

Through the January 2001 rating decision, the April 2001 
statement of the case, subsequent supplemental statements 
of the case, and correspondence from the RO, the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefits he 
seeks, the evidence that would substantiate his claims, 
and the evidence that has been considered in connection 
with his appeal.  Thus, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claims, and provided ample 
opportunity to submit information and evidence.  Moreover, 
as there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
notify has been met.

The Board also finds that all necessary development has 
been accomplished.  The available service medical records 
have been associated with the claims file, as have post-
service records of VA and private medical treatment.  The 
veteran has undergone a recent VA examination.  
Significantly, the Board notes that neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication of the claims 
that have not been obtained.  In a June 2001 statement, 
the veteran specifically stated that he had no further 
medical evidence, other than that that had already been 
submitted.

The Board also finds that sufficient efforts to obtain the 
veteran's service records have been expended.  The report 
of the veteran's separation examination (which reflects a 
normal clinical evaluation, with the exception of a small 
hernia) is the only available service medical record.  
However, several attempts have been made to attempt to 
retrieve the veteran's service medical records.  In 
November 1998, the veteran submitted his claim for 
compensation.  In July 2000, the Service Department 
responded that it had no records, and indicated that this 
was a fire-related case and that all service medical and 
personnel records were lost in the 1973 fire at the 
National Personnel Records Center; it was also noted that 
no Surgeon General's Office records for the veteran were 
available.  Another request was made in August 2000, with 
another negative response.  Attempts were made to retrieve 
any available records pertaining to the veteran from 
Womack Army Hospital at Fort Bragg, North Carolina, where 
the veteran reported treatment.  No records were 
available.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims, at this juncture, without first directing or 
accomplishing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Service Connection

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may be granted for 
disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d) (2002). 

A.  Bilateral hearing loss

The report of the veteran's separation examination, dated 
in October 1956, indicates hearing of 15/15 on spoken and 
whispered voice testing.  There were no complaints of 
hearing loss or tinnitus on separation examination.

The report of a South Shore Medical Center audiological 
report, dated in November 1999, shows the veteran giving a 
history of gradual deterioration of his hearing after 
suffering a blow to the head while jumping from an 
airplane.  He was diagnosed with moderate sensorineural 
hearing loss of the right ear and moderate-severe 
sensorineural hearing loss of the left ear.  

The report of an October 2000 audio examination, conducted 
by Brookline Hearing Services, reflects the veteran's 
complaint of gradual deterioration of his hearing with 
tinnitus after suffering a blow to the head while jumping 
from an airplane.  

Evaluation revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
50
65
LEFT
50
60
55
60
70

Speech recognition using the Maryland CNC word list 
revealed 88 percent in the right ear and 56 percent in the 
left ear.  The diagnosis was moderate mixed loss in the 
right ear and severe mixed loss in the left ear.

The test threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Impaired hearing will be considered to be a 
disability for VA service connection purposes when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
the thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

In this case, the veteran currently has a hearing loss 
recognized as a disability for VA purposes.  However, 
there is no competent medical evidence of a nexus between 
that disability and service.  As bilateral hearing loss 
was not clinically shown until years after he was 
separated from military service, a chronic disability was 
not shown in service.  Moreover, the record does not 
present a medically sound basis for attributing such 
hearing loss to service.  The report of the veteran's 
separation examination includes a finding that indicates 
normal hearing  The veteran was first diagnosed with a 
hearing loss disability in November 1999, and subsequent 
private medical records indicate a worsening condition 
over the years.  Significantly, moreover, the veteran has 
neither presented nor alluded to the existence of any 
competent medical evidence or opinion that even suggests a 
medical relationship between the veteran's alleged in-
service injury and subsequent hearing loss disability 
first noted more than forty years after his separation 
from service. 

Under these circumstances, the Board must conclude that 
the record presents no plausible basis for a grant of 
service connection for bilateral hearing loss.

B.  Residuals of a head injury

On separation examination, the veteran's head was noted to 
be clinically normal with no neurological abnormalities, 
and no history of any prior head injury was noted, to 
include in the summary of defects and diagnoses.

In an October 2000 letter, the veteran's brother indicated 
that the veteran was a paratrooper and that he had injured 
himself jumping from airplanes and he had ended up in the 
hospital several times from multiple injuries.  The report 
of a VA examination, conducted in October 2000 by QTC 
Medical Services reflects the veteran's reported history 
of having jumped out of a plane in 1955 and having hit the 
side of the plane and having become unconscious; 
reportedly, he was taken to the hospital with an injury to 
his head, was hospitalized for five days, and has had 
headaches since that time.  He denied having a seizure 
disorder.  He said the headaches occurred once a month or 
more and would last for a day or two.  He said that he 
would have constant dizziness and excruciating pain.  

On neurological examination, the cranial nerve exam was 
within normal limits.  He had normal coordination.  The 
motor function and sensory reflexes were normal in the 
upper and lower extremities.  Skull X-ray findings showed 
calcified fat, and multiple sclerotic lesions.  The 
diagnosis was head injury.

In the veteran's case, since residuals of a head injury 
were not clinically shown until years after he was 
separated from military service, clearly a chronic head 
injury disability for VA purposes was not shown in 
service.  While the current medical evidence indicates 
residuals of a head injury, the record does not present a 
reasonable basis for attributing any of the veteran's 
complaints to any in-service head injury.  The veteran's 
service medical records are completely negative for 
complaints of, treatment for, or diagnosis of a head 
injury.  His separation examination includes a finding 
that his head was noted to be clinically normal with no 
neurological abnormalities.  The veteran was first 
diagnosed with residuals of a head injury in October 2000.  
Significantly, the veteran has neither presented nor 
alluded to the existence of any competent medical evidence 
or opinion that indicates a medical relationship between 
the veteran's alleged in-service head injury and residuals 
of a head injury first noted more than forty years after 
his separation from service.  

Under these circumstances, the Board must conclude that 
the record presents no plausible basis for a grant of 
service connection for residuals of a head injury.  

C.  Right leg condition

The veteran's separation examination report reflects no 
clinical findings or diagnoses were shown regarding a 
right leg injury; summary of defects and diagnoses was 
negative for a right leg disorder.

The report of a VA examination, conducted by QTC Services 
in October 2000, reflects the veteran's reported history 
of having injured his right leg when he jumped out of a 
plane and hit the side of the plane.  Examination revealed 
that leg length from the anterior superior iliac spine to 
the medial malleolus was 93 centimeters in both lower 
extremities.  The feet showed no signs of abnormal weight 
bearing.  There were no callosities, no skin breakdown, 
unusual shoe wear pattern or other abnormal weight 
bearing.  He did not require any device and his posture 
and gait were normal.  He did not have any limited 
function on standing and walking.  The appearance of both 
hip joints, both knee joints, and both ankles were within 
normal limits.  He did not have any constitutional signs 
of arthritis.  X-ray showed degenerative changes of the 
tibia and fibula.

In the veteran's case, no chronic leg condition was 
clinically shown until years after he was separated from 
military service.  While the current medical evidence 
indicates X-ray evidence of degenerative changes of the 
tibia and fibula, the question remains as to whether the 
record presents a medically sound basis for attributing 
such disability to service.  The Board finds that it does 
not.  

The veteran's service medical records are completely 
negative for complaints of, treatment for, or diagnosis of 
a right leg injury.  His separation examination notes that 
he was clinically normal with respect to his right leg.  
The veteran was first diagnosed with degenerative changes 
of the right tibia and fibula in October 2000.  
Significantly, the veteran has neither presented nor 
alluded to the existence of any competent medical evidence 
or opinion that even suggests a medical relationship 
between the veteran's alleged in-service right leg injury 
and degenerative changes first noted more than forty years 
after his separation from service. 

Under these circumstances, the Board must conclude that 
the record presents no plausible basis for a grant of 
service connection for a right leg condition.  

D.  Right shoulder disorder

The report of the veteran's separation examination 
includes no complaints, findings, or diagnoses referable 
to the right shoulder, to include in the summary of 
defects and diagnoses.

The report of a VA examination, conducted by QTC Services 
in October 2000, is negative for history or current 
complaints with respect to the claimed right shoulder 
disorder.  Physical examination of the upper extremities 
was apparently normal with no clinical findings or 
diagnosis indicated.

The Board has considered all of the pertinent evidence of 
record in light of the laws and regulations governing 
service connection.  In this case, the veteran's only 
available service medical record is negative for a right 
shoulder injury or disorder.  Post-service records are 
also negative for medical evidence of the claimed 
disorder.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Moreover, where there is no objective evidence of a 
current disability, service connection for pain, even if 
claimed to be related to an alleged disorder, is not 
warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In this case, the veteran's claim must be denied because 
there is no medical evidence to show that he currently has 
the disability for which service connection is sought- 
residuals of in-service right shoulder injury.  The 
pertinent medical evidence of record does not establish 
that there is any current pathology of the right shoulder, 
and he has neither presented, nor alluded to the existence 
of, any medical evidence that would, in fact, support his 
assertions.

Under these circumstances, the Board must conclude that 
the record presents no plausible basis for a grant of 
service connection for a right shoulder condition.

E.  Lumbar spine disorder

The report of the veteran's separation physical 
examination, dated in October 1956, is negative for 
clinical findings or diagnosis regarding the veteran's 
claimed back disorder.  

Post-service, a radiological report from Dr. Kasabian, 
dated in September 1996, showed mild L4-5 disc space 
narrowing with mild Grade I spondylolisthesis at L4-5.  
There were also degenerative changes of the facet joints 
at L4-5 and L5-S1.  Private medical records from Beth 
Israel Hospital bone scan, dated in October 1996, showed 
increased uptake in the lumbar spine at L4-5, which likely 
reflected degenerative disease.

The report of a VA examination, conducted by QTC Medical 
Services in October 2000, reflects the veteran's reported 
history of having injured his back in service when hit the 
side of the plane during a parachute jump.  He stated that 
he was hospitalized for five days.  He said that he had 
continued to have low back pain and that in 1996 he 
developed severe low back pain and was laid up for six 
weeks at home.  He stated that he had pain, weakness, 
stiffness, recurrent subluxation, inflammation, 
instability, dislocation, fatigue and lack of endurance of 
his back.  He said that the flare-ups occurred off and on 
and were excruciating and lasted for weeks at a time.  He 
said that anything could cause the flare-ups to occur and 
that he was unable to participate in any sports, walk very 
far or go up stairs very often.  He took over the counter 
medication when his flare-ups occurred. 

Examination showed there was no painful motion, muscle 
spasm, weakness or tenderness of the lumbar spine.  Range 
of motion of the lumbar spine was as follows:  flexion was 
active to 70 degrees with pain at 80 degrees, extension 
was active to 25 degrees with pain at 30 degrees, right 
and left lateral rotation was active to 20 degrees with 
pain at 25 degrees, and right and left rotation was active 
to 20 degrees with pain at 25 degrees.  He had pain, 
fatigue, and lack of endurance of the lumbar spine with 
pain having the major functional impact.  Neurological 
examination was normal.  He had no constitutional signs of 
arthritis.  Lumbar spine X-ray findings showed sclerotic 
changes at facet joints of L3, L1, L5, and S1.  The 
diagnosis rendered was lumbar sprain.

In the veteran's case, no lumbar spine disorder was 
clinically shown until years after he was separated from 
military service.  While the current medical evidence 
indicates X-ray evidence of degenerative changes of the 
lumbar spine, pain, loss of range of motion, and a 
diagnosis of lumbar sprain, the question remains as to 
whether the record presents a medically sound basis for 
attributing such disability to service.  The Board finds 
that it does not.  As indicated above, at separation, the 
veteran was clinically normal with respect to his back.  
The veteran was first diagnosed with degenerative changes 
of the low back in September 1996.  Significantly, he has 
neither presented nor alluded to the existence of any 
competent medical evidence or opinion that even suggests a 
medical relationship between the veteran's alleged in-
service low back injury and degenerative changes first 
noted almost forty years after his separation from 
service.  

Under these circumstances, the Board must conclude that 
the record presents no plausible basis for a grant of 
service connection for lumbar spine disability.  

F.  PTSD

Service connection for PTSD requires (1) a current 
diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a nexus between current symptomatology 
and the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  Under the law in effect since the veteran filed 
his claim for service connection for PTSD, a diagnosis of 
PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a), which now incorporates the provisions of the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).

Following a careful review of the pertinent evidence of 
record in light of the above criteria, the Board must 
conclude that the claim for service connection for PTSD 
must be denied because the first essential criterion for a 
grant of service connection-a diagnosis of PTSD-has not 
been met.  

The veteran's separation examination report does not 
include any reference to any complaint, treatment, or 
diagnosis of any psychiatric disorder.  The veteran's DD 
214 indicates that he served within the United States from 
December 1954 to December 1956.  It is noted that he was 
awarded the Parachute Badge.  The veteran first filed a 
claim for service connection for a psychiatric disorder in 
1998, more than 40 years after he left service.  
Significantly, he has neither presented nor alluded to the 
existence of any competent medical evidence to establish 
that he suffers from PTSD.  In the absence of such 
evidence, discussion of the remaining criteria for PTSD is 
simply unnecessary.  



G.  Conclusion

For the reasons stated above, each of the claims for 
service connection must be denied.  

In reaching each decision, the Board has considered the 
veteran's assertions and, where applicable, the statement 
of his brother supporting his assertion of in-service 
injury.  The Board notes that a layperson may be competent 
to establish the occurrence of such an injury.  Setting 
aside, for the moment, the question of the credibility of 
such assertions, the fact remains that a layperson without 
the appropriate medical training and expertise is not 
competent to render a probative opinion on a medical 
matter, such as the existence of a current disability or 
the medical relationship between a current disability and 
service.  Hence, any lay assertions in this regard do not 
constitute competent evidence to support the claim.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In the absence of competent evidence to support each of 
the veteran's claims for service connection, the claims 
must be denied.  In reaching this decision, the Board has 
considered the benefit-of-the doubt doctrine.  However, as 
the competent evidence neither supports nor is in relative 
equipoise on the question of whether service connection 
should be granted for any of the claimed disabilities, 
that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a head injury is 
denied.

Service connection for a right leg disorder is denied.

Service connection for a right shoulder condition is 
denied.

Service connection for a lumbar spine disorder is denied.

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

